J-S05006-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 WILLIAM C. HAYWARD,                   :  IN THE SUPERIOR COURT OF
 INDIVIDUALLY AND TRADING AND          :        PENNSYLVANIA
 DOING BUSINESS AS, HAYWARD            :
 NATURAL RESOURCE, AND                 :
 JACQUELINE WEINHOLD                   :
                                       :
                   Appellants          :
                                       :
                                       :
              v.                       :
                                       :
                                       :
 LPR ENERGY, LLC, SUCCESSOR IN         :
 INTEREST TO CHEVRON U.S.A. INC.,      :
 A CORPORATION; ANDRAY MINING          :
 COMPANY, A GENERAL                    :
 PARTNERSHIP, AND MID-WEST OIL         :
 COMPANY, A CORPORATION                : No. 794 WDA 2018

                Appeal from the Order Entered April 27, 2018
              In the Court of Common Pleas of Indiana County
                   Civil Division at No(s): 10599 CD 2013

 WILLIAM C. HAYWARD,                   :  IN THE SUPERIOR COURT OF
 INDIVIDUALLY AND TRADING AND          :        PENNSYLVANIA
 DOING BUSINESS AS, HAYWARD            :
 NATURAL RESOURCES, AND                :
 JACQUELINE WEINHOLD                   :
                                       :
                                       :
              v.                       :
                                       :
                                       :
 LPR ENERGY, LLC, SUCCESSOR IN         :
 INTEREST TO CHEVRON U.S.A. INC.,      :
 A CORPORATION; ANDRAY MINING          :
 COMPANY, A GENERAL                    :
 PARTNERSHIP, AND MID-EAST OIL         :
 COMPANY, A CORPORATION                :
                                       :
                                       :
 APPEAL OF: LPR ENERGY, LLC            : No. 877 WDA 2018
J-S05006-19



                  Appeal from the Order Entered April 27, 2018
                In the Court of Common Pleas of Indiana County
                     Civil Division at No(s): 10599 CD 2013


BEFORE:      PANELLA, P.J., NICHOLS, J., and STRASSBURGER, J.*

CONCURRING STATEMENT BY STRASSBURGER, J.:

FILED DECEMBER 31, 2019

        I concur in the result of the Majority Memorandum. I write separately

only to comment that, upon review of the certified record and the briefs for

the parties, I conclude that the opinion of the Honorable Thomas M. Bianco

thoroughly addresses the claims raised on appeal and applies the correct law

to facts that are supported by the record. Discerning no error or abuse of

discretion, I would have adopted the trial court’s March 22, 2017 opinion and

affirm the order based upon the reasons stated therein.




____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

                                           -2-